entered. See id. at 722, 30 P.3d at 1126 ("A thorough plea canvass coupled
                with a detailed, consistent, written plea agreement supports a finding that
                the defendant entered the plea voluntarily, knowingly, and intelligently.").
                We conclude that the district court did not abuse its discretion. See Riker
                v. State, 111 Nev. 1316, 1322, 905 P.2d 706, 710 (1995) ("On appeal from a
                district court's denial of a motion to withdraw a guilty plea, this court 'will
                presume that the lower court correctly assessed the validity of the plea,
                and we will not reverse the lower court's determination absent a clear
                showing of an abuse of discretion." (quoting Bryant v. State, 102 Nev. 268,
                272, 721 P.2d 364, 368 (1986))). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.


                                                                                      J
                                                     Hardesty


                                                             D,         V/‘           J
                                                     Douglas


                                                                                      J




                cc: Hon. Douglas W. Herndon, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A